By the Oourt,
Whitow, C. J.
There can be no doubt that tbe judge before whom this case was tried, committed an error in ruling out tbe depositions of Hubbell and Sims. Tbe parties bad stipulated that they should be used as evidence on tbe trial, reserving to the plaintiff tbe right to object to matters of substance. This reservation could not have tbe effect to prevent their introduction as evidence.
It can be allowed only to have tbe .effect to allow tbe plaintiff to object at tbe trial to matters contained in tbe depositions which might be improper, but cannot have tbe effect to exclude them altogether.
Tbe judgment must, therefore, be reversed.